Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 1 of 28 PageID #: 3661




                         EXHIBIT 2
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 2 of 28 PageID #: 3662
    Trials@uspto.gov                                                   Paper 9
    571-272-7822                                          Entered: May 8, 2020


            UNITED STATES PATENT AND TRADEMARK OFFICE
                            ____________

             BEFORE THE PATENT TRIAL AND APPEAL BOARD
                            ____________

                SAMSUNG DISPLAY CO., LTD. and DELL INC.,
                              Petitioner,

                                        v.

                              SOLAS OLED, LTD.,
                                 Patent Owner.
                                ____________

                                 IPR2020-00140
                                 Patent 6,072,450
                                  ____________

    Before SALLY C. MEDLEY, JESSICA C. KAISER, and
    JULIA HEANEY, Administrative Patent Judges.

    HEANEY, Administrative Patent Judge.


                                    DECISION
                    Granting Institution of Inter Partes Review
                                 35 U.S.C. § 314
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 3 of 28 PageID #: 3663
    IPR2020-00140
    Patent 6,072,450

        I.   INTRODUCTION
             Samsung Display Co., Ltd. and Dell Inc. (“Petitioner”) filed a Petition
    to institute an inter partes review of claims 1–9, 11–13, and 15–18 of U.S.
    Patent No. 6,072,450 (Ex. 1001, “the ’450 patent”). Paper 1 (“Petition” or
    “Pet.”). Solas OLED Limited (“Patent Owner”) filed a Preliminary
    Response. Paper 7 (“Prelim. Resp.”).
             Institution of an inter partes review is authorized by statute when “the
    information presented in the petition . . . shows that there is a reasonable
    likelihood that the petitioner would prevail with respect to at least 1 of the
    claims challenged in the petition.” 35 U.S.C. § 314(a) (2018). Upon
    consideration of the Petition, the Preliminary Response, and the evidence of
    record, we determine that Petitioner has established a reasonable likelihood
    that it would prevail in showing the unpatentability of at least one claim
    challenged in the Petition. Accordingly, we institute an inter partes review
    of all claims and all grounds asserted in the Petition. 1

             A.    Related Proceedings
             The parties identify the following litigation involving the ’450 patent:
    Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-
    00152-JRG (E.D. Tex.); Solas OLED Ltd. v. Dell Technologies Inc.,6:19-cv-
    00514-ADA (W.D. Tex.); Solas OLED Ltd. v. Google Inc., 6:19-cv-00515-
    ADA (W.D. Tex.); and Solas OLED Ltd. v. Apple Inc., 6:19-cv-00537-ADA
    (W.D. Tex.). Pet. 4; Paper 5, 1.


    1
     Guidance on the Impact of SAS on AIA Trial Proceedings (Apr. 26, 2018),
    https://www.uspto.gov/patents-application-process/patent-trial-and-appeal-
    board/trials/guidance-impact-sas-aia-trial; see also SAS Inst., Inc. v. Iancu,
    138 S. Ct. 1348, 1359–60 (2018).
                                          2
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 4 of 28 PageID #: 3664
    IPR2020-00140
    Patent 6,072,450

          B.     The ’450 Patent
          The ’450 patent, titled “Display Apparatus,” describes a passive
    matrix type electroluminescent (“EL”) display apparatus including parallel
    cathode lines, parallel anode lines perpendicular to the anode lines, and an
    organic electroluminescent layer between the cathode lines and anode lines.
    Ex. 1001, [54], 1:6–7, 1:14–20. Applying a positive voltage to the cathode
    lines drives the organic electroluminescent layer, and the display apparatus
    displays an image corresponding to the applied voltage. Id. at 1:20–24. The
    ’450 patent explains that the organic electroluminescent layer “can emit light
    at a high instantaneous luminance by applying a high voltage to the organic
    EL layer” but, due to this, “the organic EL layer can easily deteriorate.” Id.
    at 1:38–41. The ’450 patent further explains that with larger numbers of
    anode lines and cathode lines, the greater the possibility of crosstalk in a
    passive matrix type electroluminescent display apparatus, which makes it
    difficult to display a highly precise image. Id. at 1:42–46.
          The ’450 patent describes a conventional active matrix type display
    apparatus to address the above problems. Id. at 1:47–49. The display
    apparatus is depicted in Figure 22 of the ’450 patent, reproduced below.




                                           3
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 5 of 28 PageID #: 3665
    IPR2020-00140
    Patent 6,072,450




    Figure 22 “is a plan view of a display apparatus according to the related art.”
    Id. at 5:12–13. The display apparatus includes pairs of thin film transistors
    that include a selection transistor T1 and a drive transistor T2 and confer a
    voltage storing capability on pixels. Id. at 1:49–51. The ’450 patent states
    that transistors T1, T2 can be thin film transistors. Id. at 1:58–59.
    The display apparatus further includes an organic EL layer 106 that is
    arranged to not overlap transistors T1 and T2 so that light emitted by the EL
    layer 106 is prevented from entering thin film transistors T1, T2. Id. at
    2:23–27. The ’450 patent explains that “[i]f the emitted light entered the
    thin film transistors T1 and T2, unnecessary photoelectromotive force would
    be generated in the channel regions of the thin film transistors T1 and T2,
    which entails the possibility of the thin film transistors T1 and T2
    malfunctioning.” Id. at 2:27–32.

                                           4
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 6 of 28 PageID #: 3666
    IPR2020-00140
    Patent 6,072,450

          An object of the ’450 patent is “to provide a display apparatus which
    has a light emitting area enlarged so as to emit light at a satisfactorily high
    luminescence even though a voltage applied to an EL layer is low, and
    which has a long luminance life.” Id. at 2:66–3:3. Another object of the
    ’450 patent is “to provide a display apparatus which prevents light from
    entering active elements such as transistors, to thereby avoid the malfunction
    of the active elements.” Id. at 3:4–7. An embodiment of such a display
    apparatus is shown in Figure 1, which is reproduced below.




    Figure 1 “is a plan view of an [sic] display apparatus according to one
    embodiment of the present invention.” Id. at 4:28–29.



                                            5
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 7 of 28 PageID #: 3667
    IPR2020-00140
    Patent 6,072,450

          The ’450 patent states that display apparatus 1 includes “a substrate 2,
    an n-channel transistor Q1, an n-channel transistor Q2, [and] an organic EL
    element 3.” Id. at 5:25–33. According to the ’450 patent, “[i]n the entire
    display area, an organic EL layer 16 is formed on the cathode electrodes 15
    and the interlayer insulation film 14, and a transparent anode electrode 17.”
    Id. at 6:39–41. The ’450 patent further explains that “each EL element 3
    emits light over the entirety of one pixel area” and “cathode electrodes 15
    are formed of MgIn which reflects light.” Id. at 7:66–8:47, 8:49–50. Thus,
    “light emitted by the organic EL layer 16 when a voltage is applied between
    the anode electrode 17 and the cathode electrodes 15 comes out through the
    anode electrode 17 without leaking downward” and “the light does not enter
    the selection transistors Q1 and the drive transistors Q2, and hence the
    malfunction of the transistors Q1 and Q2 due to the photoelectromotive
    force is avoided.” Id. at 8:50–57.
          In addition, the ‘450 patent describes wavelength conversion layers
    having the photoluminescence effect of absorbing light of one wavelength
    from an organic electroluminescence layer and emitting light of a different
    wavelength. Id. at 11:47–65. As a result, a “display apparatus 1 can easily
    display a full-color image.” Id. at 12:8–9. The ’450 patent also describes
    color filter layers that allow light of only a certain wavelength range to pass
    through. Id. at 12:28–48. In one embodiment, a color filter absorbs a
    wavelength range of light that a corresponding wavelength conversion layer
    is excited by so the wavelength conversion layer is not excited by light
    coming from outside of the display apparatus. Id. at 12:49–13:10. The ’450
    patent explains that with such an arrangement of wavelength range



                                           6
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 8 of 28 PageID #: 3668
    IPR2020-00140
    Patent 6,072,450

    conversion layers and color filter layers, “the color purity of light going
    outside the display apparatus 1 is high.” Id. at 13:17–18.

          C.     The Challenged Claims
          Petitioner challenges claims 1–9, 11–13, and 15–18 of the ’450 patent.
    Pet. 1. Claims 2–9, 11–13, 17, and 18 depend from claim 1, and claim 16
    depends from claim 15. Claim 1, reproduced below, is illustrative of the
    subject matter of the challenged claims:
          1. A display apparatus comprising:
          a substrate;
          active elements formed over said substrate and driven by an
          externally supplied signal;
          an insulation film formed over said substrate so as to cover said
          active elements, said insulation having at least one contact hole;
          at least one first electrode formed on said insulation film so as
          to cover said active elements, and connected to said active
          elements through said at least one contact hole, said at least one
          first electrode being made of a material which shields visible
          light;
          an organic electroluminescent layer having an organic
          electroluminescent material formed on said at least one first
          electrode so as to cover said active elements and including at
          least one layer which emits light in accordance with a voltage
          applied to said at least one layer; and
          at least one second electrode formed on said organic
          electroluminescent layer which covers said active elements.
    Ex. 1001, 17:49–18:3.

          D.     Asserted Grounds of Unpatentability
          Petitioner asserts the following grounds of unpatentability:




                                           7
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 9 of 28 PageID #: 3669
    IPR2020-00140
    Patent 6,072,450

    Challenged Claim(s)                      35         Reference(s)/Basis
                                             U.S.C. 2
    1, 2, 4–8, 15, and 16                    § 102(e)   Utsugi3
    1, 2, 4–8, 15, and 16                    § 103(a)   Utsugi
    3                                        § 103(a)   Utsugi and Manabe4
    9, 11–13, 17, and 18                     § 103(a)   Utsugi and Eida5

    Pet. 5. Petitioner relies on the Declaration of Adam Fontecchio, Ph.D. (Ex.
    1007) (“Fontecchio Declaration”).

        II.   ANALYSIS
              A.    Claim Construction
              Petitioner argues a construction for the term “active elements.” Pet.
    13–14. Specifically, Petitioner asserts “[i]n electronics, ‘active elements’
    generally are understood to be elements that supply energy to a circuit, for
    instance, by controlling the flowing of current.” Id. at 13 (citing Ex. 1007
    ¶ 57). Petitioner argues the ’450 patent does not expressly define the term
    but “it is clear that the ’450 patent considers transistors to be ‘active
    elements.’” Id. at 13–14 (citing Ex. 1001, 3:4–7, claims. 4 and 7; Ex. 1007
    ¶¶ 57–58). In view of this, Petitioner contends “‘active elements’ should be
    interpreted to encompass transistors (at a minimum).” Id. at 14.


    2
      The Leahy-Smith America Invents Act (“AIA”) included revisions to 35
    U.S.C. § 103 that became effective on March 16, 2013. Because the ’450
    patent issued from an application filed before March 16, 2013, we apply the
    pre-AIA versions of the statutory bases for unpatentability.
    3
      US Patent No. 5,670,792 to Utsugi et al., issued Sept. 23, 1997 (Ex. 1003).
    4
      JP H05-3079 to Manabe et al. Citations to Manabe reference Petitioner’s
    certified translation of Manabe (Ex. 1004), unless stated otherwise. A
    Japanese language copy of Manabe was provided as Exhibit 1009.
    5
      WO 96/25020 to Eida et al. Citations to Eida reference Petitioner’s
    certified translation of Eida (Ex. 1005), unless stated otherwise. A Japanese
    language copy of Eida was provided as Exhibit 1010.
                                           8
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 10 of 28 PageID #: 3670
     IPR2020-00140
     Patent 6,072,450

           Patent Owner does not propose that the Board explicitly construe any
     claim terms. See Prelim. Resp. We determine we need not explicitly
     construe any claim terms at this stage of the proceeding. See Nidec Motor
     Corp. v. Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed.
     Cir. 2017) (“we need only construe terms ‘that are in controversy, and only
     to the extent necessary to resolve the controversy’” (quoting Vivid Techs.,
     Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999))).

           B.     Level of Ordinary Skill in the Art
           Factors pertinent to a determination of the level of ordinary skill in the
     art include “(1) educational level of the inventor; (2) type of problems
     encountered in the art; (3) prior art solutions to those problems; (4) rapidity
     with which innovations are made; (5) sophistication of the technology; and
     (6) educational level of workers active in the field.” Envtl. Designs, Ltd. v.
     Union Oil Co., 713 F.2d 693, 696–697 (Fed. Cir. 1983) (citing Orthopedic
     Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 1381–82 (Fed.
     Cir. 1983)). Not all such factors may be present in every case, and one or
     more of these or other factors may predominate in a particular case. Id.
           Petitioner argues a person of ordinary skill in the art at the time of the
     invention “would have had a relevant technical degree in Electrical
     Engineering, Computer Engineering, Materials Science, Physics, or the like,
     and experience in active matrix display design and electroluminescence.”
     Pet. 13 (citing Ex. 1007 ¶ 54). Patent Owner does not dispute the level of
     ordinary skill in the art. For purposes of this decision, we adopt Petitioner’s
     definition of the level of ordinary skill in the art because it is consistent with
     the ’450 patent and the asserted prior art.


                                             9
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 11 of 28 PageID #: 3671
     IPR2020-00140
     Patent 6,072,450

           C.       Principles of Law
           “Anticipation requires that every limitation of the claim in issue be
     disclosed, either expressly or under principles of inherency, in a single prior
     art reference,” Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868
     F.2d 1251, 1255–56 (Fed. Cir. 1989), and that the claim limitations be
     “arranged or combined in the same way as recited in the claim[],” Net
     MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008).
     However, “the reference need not satisfy an ipsissimis verbis test.” In re
     Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009).
           A claim is unpatentable under 35 U.S.C. § 103 if “the differences
     between the subject matter sought to be patented and the prior art are such
     that the subject matter as a whole would have been obvious at the time the
     invention was made to a person having ordinary skill in the art to which said
     subject matter pertains.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 406
     (2007). The question of obviousness is resolved on the basis of underlying
     factual determinations, including (1) the scope and content of the prior art;
     (2) any differences between the claimed subject matter and the prior art; (3)
     the level of ordinary skill in the art; and (4) when available, evidence such as
     commercial success, long felt but unsolved needs, and failure of others.
     Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966); see KSR, 550 U.S. at
     407 (“While the sequence of these questions might be reordered in any
     particular case, the [Graham] factors continue to define the inquiry that
     controls.”).
           The Supreme Court made clear that we apply “an expansive and
     flexible approach” to the question of obviousness. KSR, 550 U.S. at 415.
     Whether a patent claiming the combination of prior art elements would have

                                           10
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 12 of 28 PageID #: 3672
     IPR2020-00140
     Patent 6,072,450

     been obvious is determined by whether the improvement is more than the
     predictable use of prior art elements according to their established functions.
     Id. at 417. Reaching this conclusion, however, requires more than merely
     showing that the prior art includes separate references covering each
     separate limitation in a challenged claim. Unigene Labs., Inc. v. Apotex,
     Inc., 655 F.3d 1352, 1360 (Fed. Cir. 2011). Rather, obviousness
     additionally requires that a person of ordinary skill at the time of the
     invention “would have selected and combined those prior art elements in the
     normal course of research and development to yield the claimed invention.”
     Id.

           D.     Overview of the Asserted References
                     1. Utsugi (Ex. 1003)
           Utsugi is titled “Current-Controlled Luminous Element Array and
     Method for Producing the Same” and relates “to a current-controlled
     luminous element array of an active matrix type such as for a display
     purpose, having multiple current-controlled luminous elements arranged in a
     matrix form.” Ex. 1003 at [54], 1:8–11. Utsugi’s Figure 5 is reproduced
     below.




                                            11
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 13 of 28 PageID #: 3673
     IPR2020-00140
     Patent 6,072,450




     Utsugi’s Figure 5 is a sectional view of an internal structure of a picture
     element, according to an embodiment of Utsugi. Id. at 5:39–41. The picture
     element includes a luminescent element EL that “includes an organic thin-
     film layer 52 of a three-layered structure having a spacer layer 52C, an
     organic luminescent layer 528 and a hole injection layer 52A laminated in
     this order over a glass base 50.” Id. at 6:37–41. Utsugi’s device further
     includes electron injection electrode 55. Id. at 6:47–54.
           Utsugi describes “[t]he luminescent element EL as a layered organic
     thin-film EL element extends over the capacitor C and the transistors QI and
     QS, covering substantially the entirety of the picture element region.” Id. at
     6:23–27.




                                           12
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 14 of 28 PageID #: 3674
     IPR2020-00140
     Patent 6,072,450

                     2. Manabe (Ex. 1004)
           Manabe is titled “Organic EL Element.” Ex. 1004 at [54]. Manabe’s
     Figure 1 is reproduced below.




     Figure 1 “is a drawing showing an embodiment applying the present
     invention to an organic EL element with a two-layer structure.” Id. ¶ 34.
     Manabe describes an organic electroluminescent element that includes
     transparent electrode 2 and hole transport layer 4 that make up an organic
     electroluminescent layer, light emitting layer 3, and metal electrode 1
     “formed in order on the rough surface of a glass substrate 6.” Id. ¶ 26.
           Manabe’s Figure 5 is reproduced below.




                                           13
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 15 of 28 PageID #: 3675
     IPR2020-00140
     Patent 6,072,450




     Figure 5 “is a partial enlarged cross-section drawing describing light
     interference of an organic EL element with a two-layer structure.” Id. ¶ 34.
     Manabe explains:
           Light emitted from one point of emission source P within the EL
           layer includes light from two sources, path A of light directly
           impinging on the substrate 6 in the drawings and path B of light
           reflecting off the metal electrode 1 and impinging on the
           substrate 6. The light from these two paths have light path
           difference L given by equation 1 and furthermore phase
           difference ηy given by equation 2 and mutually interfere.
     Id. ¶ 7. In view of this, Manabe describes:
           roughening of the surface of the organic EL layer in contact with
           the metal electrode or the surface of the metal electrode in
           contact with the organic EL layer causes slight differences in the
           light path from light sources within the light emission layer
                                           14
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 16 of 28 PageID #: 3676
     IPR2020-00140
     Patent 6,072,450

              causing averaging of the interference effect and reducing angle
              dependence and film thickness dependence.

     Id. ¶ 24.
              In addition, Manabe states:
              In this manner, the interface of each layer is roughened to a
              degree as described above. As a result, there are different optical
              path variations from each of the light emitting points in the light
              emitting layer when seen from certain visual angles and is not
              constant. Therefore, interference effect is averaged, and changes
              in visual angle dependence in luminance and the light emitting
              spectrum and variation in membrane thickness are suppressed.

     Id. ¶ 31.

                        3. Eida (Ex. 1005)
              Eida is titled “Multi-Color Light Emission Apparatus and Method for
     Production Thereof” and “relates to a multi-color light emission apparatus
     suitable for use in multi-color or full-color thin-type displays and a method
     for producing the multi-color light emission apparatus.” Ex. 1005 at [54],
     1:6–8.
              Eida’s Figure 5 is reproduced below.




                                              15
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 17 of 28 PageID #: 3677
     IPR2020-00140
     Patent 6,072,450




     Figure 5 “is a schematic cross section that schematically shows the multi-
     color light emission apparatus (first invention) of the present invention with
     an example using a color filter and a black matrix.” Id. at 8:1–3. Eida
     describes a multi-color light emissions apparatus that includes support
     substrate 2, organic electroluminescent element 1, transparent inorganic
     oxide substrate 4, fluorescent layers 3, and transparent substrate 8. Id. at
     9:22–24, 9:28–10:5.
           According to Eida, “a fluorescent layer should convert the light
     emitted from an organic EL element into light of a wave length longer than
     that of the light emitted from the organic EL element” and fluorescent layers
     3 “emit rays of fluorescent light of different colors are separately arranged
     on the same plane to obtain emitted light of the three primary colors
     (RGB).” Id. at 9:24–26, 10:12–13. Eida states “[t]he installation of the
     fluorescent layer has the advantage that multi-color light emission which is
     higher in efficiency than in the case of installing a color filter can be


                                            16
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 18 of 28 PageID #: 3678
     IPR2020-00140
     Patent 6,072,450

     anticipated.” Id. at 3:8–9. Eida further describes that “a color filter 9a may
     be arranged on each of the fluorescent layers 3 to control the fluorescent
     colors and thereby to promote the color purity.” Id. at 10:15–16.
           Eida depicts another embodiment in Figure 13, reproduced below.




     Figure 13 “is a schematic cross section that schematically shows the multi-
     color light emission apparatus (second invention) of the present invention
     showing another embodiment that uses a transparent adhesive, transparent
     fluorescent layer protective layer, color filter, and a black matrix.” Id. at
     8:31–9:2. The multi-color light emission apparatus includes a transparent
     support substrate (not labeled in Figure 13), red color conversion fluorescent
     layer 3R, green color conversion fluorescent layer 3G, blue color filter 14,
     transparent and electrically insulating inorganic oxide layer 12, and organic
     electroluminescent element 1. Id. at 37:11–38:2, 38:10–12.
           Eida explains that blue color filter 14 adjusts “the colors of light
     emitted from the organic EL element to improve the purity of these colors.”

                                            17
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 19 of 28 PageID #: 3679
     IPR2020-00140
     Patent 6,072,450

     Id. at 38:10–12. Eida further explains that, in addition to the above
     structures, “a red color filter and a green color filter may be arranged
     between the red color conversion fluorescent layer 3R and the transparent
     substrate, and between the green color conversion fluorescent layer 3G and
     the transparent substrate respectively, thereby adjusting colors of light of a
     red color and of a green color to improve purity of these colors.” Id. at
     38:4–8.

           E.     Alleged Anticipation Based on Utsugi
           Petitioner argues that claims 1, 2, 4–8, 15, and 16 are anticipated by
     Utsugi. Pet. 22–53. We have reviewed the information provided by
     Petitioner, including the relevant portions of the Fontecchio Declaration (Ex.
     1007), and are persuaded, based on the current record, that Petitioner has
     demonstrated a reasonable likelihood of prevailing on this anticipation
     challenge.
           For example, claim 1 recites “a substrate.” Ex. 1001, 17:50.
     Petitioner contends that Utsugi discloses this limitation because “glass base
     50” is a substrate upon which the EL element is built. Pet. 22 (citing Ex.
     1003, 6:37–40; Ex. 1007 ¶ 75).
           Claim 1 further recites “active elements formed over said substrate
     and driven by an externally supplied signal.” Ex. 1001, 17:51–52.
     Petitioner contends that Utsugi discloses this limitation because current-
     controlling transistor QI and switching transistor QS, are active elements and
     are formed on top of glass base 50. Pet. 22–23 (citing Ex. 1003, 6:19–23,
     7:20–45, Fig. 5; Ex. 1007 ¶¶ 77–78). Petitioner also contends that switching
     transistor QS is driven by the external signal from scan electrode line 3N+1,
     while current-controlling transistor QI is driven by the external signal from

                                           18
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 20 of 28 PageID #: 3680
     IPR2020-00140
     Patent 6,072,450

     the signal electrode line 1M. Id. at 23 (citing Ex. 1003, 7:9–12, 8:11–16, Fig.
     3; Ex. 1007 ¶ 79).
           Claim 1 further recites “an insulation film formed over said substrate
     so as to cover said active elements, said insulation having at least one
     contact hole.” Ex. 1001, 17:53–55. Petitioner contends that Utsugi
     discloses this limitation because a SiO2 layer is formed over glass base 50
     with contact holes 56B, so as to cover transistors QS and QI, and a person of
     ordinary skill in the art would understand that SiO2 is an insulating material.
     Pet. 24 (citing Ex. 1003, 7:20–45, 46–51; Ex. 1007 ¶ 82). Petitioner further
     contends that Utsugi Figure 5 shows the SiO2 layer as being continuous
     (apart from the second contact hole 56B) and describes the pixel electrode as
     covering the majority of the pixel, including both transistors, which means
     that the SiO2 layer must cover both transistors in order to prevent shorting of
     the source and drain electrodes of the transistors and electron injection
     electrode 55. Id. at 25 (citing Ex. 1003, 7:47–52, Fig. 4; Ex. 1007 ¶ 84).
           Claim 1 further recites “at least one first electrode formed on said
     insulation film so as to cover said active elements, and connected to said
     active elements through said at least one contact hole, said at least one first
     electrode being made of a material which shields visible light.” Ex. 1001,
     17:56–61. Petitioner contends that Utsugi discloses this limitation because
     electron injection electrode 55 is formed as a MgAg layer on the SiO2 layer,
     as shown in Figure 5. Pet. 26 (citing Ex. 1003, 7:47–57; Ex. 1007 ¶ 86).
     Petitioner further contends that electron injection electrode is connected to
     transistors QS and QI through contact hole 56B, as shown in Figure 5 and
     described in Utsugi’s manufacturing steps. Id. at 27 (citing Ex. 1003, 7:46–
     51; Ex. 1007 ¶ 88). Petitioner also contends that MgAg, a metallic material,

                                            19
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 21 of 28 PageID #: 3681
     IPR2020-00140
     Patent 6,072,450

     would be reflective and shield visible light from the transistors. Id. at 28
     (citing Ex. 1003, 6:47–50; Ex. 1007 ¶ 89). Petitioner further relies on the
     ’450 patent’s identification of magnesium-based metals such as MgAg and
     MgIn as suitable materials for forming the first electrode. Id. (citing Ex.
     1001, 8:49–54, 17:26–28).
            Claim 1 further recites “an organic electroluminescent layer having an
     organic electroluminescent material formed on said at least one first
     electrode so as to cover said active elements and including at least one layer
     which emits light in accordance with a voltage applied to said at least one
     layer.” Ex. 1001, 17:62–67. Petitioner contends that Utsugi discloses this
     limitation because organic thin-film layer 52 includes at least one layer
     (52B) which emits light in accordance with a voltage applied to the layer.
     Pet. 28 (citing Ex. 1003, 6:59–63, 8:20–28, Fig. 5; Ex. 1007 ¶ 92).
     Petitioner further contends that Utsugi discloses that the EL structure,
     including organic thin-film layer 52, extends over the capacitor C and
     transistors QS and QI, covering the entire picture element region. Id. at 29
     (citing Ex. 1003, 6:23–29, 6:53–59; Ex. 1007 ¶ 93).
            Claim 1 further recites “at least one second electrode formed on said
     organic electroluminescent layer which covers said active elements.” Ex.
     1001, 18:1–3. Petitioner contends that Utsugi discloses this limitation
     because hole injection electrode 54 is formed on organic thin-film layer 52,
     so as to cover the entire picture element region, including transistors QS and
     QI. Pet. 30–31 (citing Ex. 1003, 6:23–29, 6:53–59, Fig. 5; Ex. 1007 ¶ 95–
     96).




                                           20
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 22 of 28 PageID #: 3682
     IPR2020-00140
     Patent 6,072,450

           We have reviewed Petitioner’s evidence and argument, and find that
     Petitioner has sufficiently shown Utsugi discloses each of these limitations
     at this stage of the proceeding.
           Patent Owner argues Utsugi does not disclose several of the
     limitations of claim 1: (1) “an insulation film formed over said substrate so
     as to cover said active elements”; (2) an electrode made of “a material which
     sheds visible light”; and (3) a “layer which emits light in accordance with a
     voltage applied to said at least one layer.” Prelim. Resp. 3–10. At this stage
     of the proceeding and based on the current record, we are not persuaded by
     any of these arguments. For example, Patent Owner argues that Utsugi does
     not disclose an “insulation film” because there is no evidence supporting
     Petitioner’s assertion that SiO2 is insulating, or that it insulates as used in
     Utsugi’s SiO2 layer. Id. at 5–6. Patent Owner further argues that Petitioner
     cites no evidence or explanation of why Dr. Fontecchio believes the SiO2
     layer is a “film.” Id. We are not persuaded by these arguments because they
     do not consider Utsugi’s entire disclosure, as it would have been understood
     by a person of ordinary skill in the art. Further, Patent Owner’s contention
     that Petitioner’s expert declaration is conclusory as to its explanation of the
     understanding of a person of ordinary skill in the art, is itself unsupported
     attorney argument. We also note that Dr. Fontecchio’s testimony is
     currently uncontroverted by other evidence, and Patent Owner will have a
     chance to present contrary evidence during the trial.
           Patent Owner’s argument that Utsugi does not disclose that its MgAg
     electrode shields visible light attacks Petitioner’s reliance on the ’450 patent
     specification, which describes forming cathode electrode 15 using “an Mg
     material doped with Ag.” Prelim. Resp. 7; Ex. 1001, 17:26–28. Patent

                                             21
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 23 of 28 PageID #: 3683
     IPR2020-00140
     Patent 6,072,450

     Owner argues that “an Mg material doped with Ag” is not the same as
     MgAg. Prelim. Resp. 7. Patent Owner also argues “the use of transparent
     indium tin oxide in the ’450 patent shows [that] combining opaque or
     reflective materials such as tin with other materials can yield a layer with
     different optical properties than the component materials.” Id. (citing Ex.
     1001, 6:41–42). We are not persuaded by Patent Owner’s arguments
     because they are unsupported attorney argument, and lack explanation as to
     why a person of ordinary skill in the art would have considered the ’450
     patent’s teaching of indium tin oxide as a transparent anode electrode as
     bearing on the selection of materials for the reflective cathode electrode. We
     also find Petitioner’s contentions about MgAg in Utsugi sufficiently
     persuasive at this stage of the proceeding in light of the ’450 patent’s
     disclosure of “an Mg material doped with Ag.” Again, Patent Owner will
     have a chance to present contrary evidence during the trial.
           We are also unpersuaded by Patent Owner’s argument that Petitioner
     fails to show that Utsugi’s EL layer emits light in accordance with an
     applied voltage, because the Petition and Dr. Fontecchio’s declaration do not
     point “to any specific voltage disclosed in Utsugi” and “the portion of
     Utsugi quoted in the petition and expert declaration in connection with this
     limitation describe an ‘electric field’ and an ‘electric current,’ but never
     mention a ‘voltage.’” Prelim. Resp. 3–4. This argument is unpersuasive
     because it does not consider Utsugi’s entire disclosure, which describes an
     electric current that runs through an established conducting route including
     the EL layer (Ex. 1003, 8:20–28), and that the EL layer luminesces when
     “there develops an electric field acting thereon” (Ex. 1003, 6:59–63). We
     are not persuaded by Patent Owner’s unsupported attorney argument that

                                            22
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 24 of 28 PageID #: 3684
     IPR2020-00140
     Patent 6,072,450

     does not address how a person of ordinary skill in the art would have
     understood Utsugi’s disclosure as to the operation of its EL layer, even
     without an express mention of “voltage.” We find Petitioner’s contentions
     as to Utsugi’s disclosures sufficient at this stage of the proceeding.
                     Conclusion as to Claim 1
           Based on the current record, we are persuaded that Petitioner’s
     analysis of Utsugi’s teachings, as supported by Dr. Fontecchio’s testimony,
     is sufficient to establish a reasonable likelihood that claim 1 is anticipated by
     Utsugi.
                     Claims 2, 4–8, 15, and 16
           Petitioner relies on the same analysis for the similar limitations of
     independent claim 15 and provides further analysis detailing where it
     contends additional limitations of claim 15, as well as each additional
     limitation of claims 2, 4–8, 15, and 16, are disclosed in Utsugi. Pet. 31–53.
     We have reviewed Petitioner’s evidence and argument, and find that
     Petitioner has sufficiently shown Utsugi teaches each of these limitations at
     this stage of the proceeding. Patent Owner does not offer any additional
     argument with respect to the portions of Utsugi that purportedly disclose the
     limitations of claim 15, or these dependent claims. Accordingly, for the
     reasons discussed above, we determine Petitioner has shown a reasonable
     likelihood of prevailing with respect to it challenge to claims 2, 4–8, 15, and
     16 as anticipated by Utsugi.

           F.     Alleged Obviousness Based on Utsugi
           Petitioner argues that to the extent there is any question whether
     Utsugi anticipates claims 1, 2, 4–8, 15, and 16, those claims would have
     been obvious over Utsugi. Pet. 53–62. Specifically, Petitioner argues that

                                            23
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 25 of 28 PageID #: 3685
     IPR2020-00140
     Patent 6,072,450

     even if Utsugi does not disclose the claim limitation “an insulation film
     formed over said substrate so as to cover said active elements,” it would
     have been obvious to a person of ordinary skill in the art to form the
     insulation film so as to cover the active elements, because Utsugi discloses
     that electron injection electrode 55 covers both transistors QS and QI, and a
     person of ordinary skill would have understood that it would be necessary to
     include an insulation layer over both transistors in order to prevent their
     metal layers from coming into contact with the electron injection electrode.
     Id. at 54–55 (citing Ex. 1007 ¶¶ 168–169). Petitioner argues that including
     an insulation layer over both transistors would have been predictable and
     nothing more than applying a known technique to a known device, as
     evidenced by the ’450 patent’s teaching that related art at the time of the
     invention made use of a passivation film that covered both transistors. Id. at
     55 (citing Ex. 1007 ¶ 169). Petitioner relies on the ’450 patent’s description
     of the related art in Figures 22 and 23, which states that the thickness of
     passivation film 104 is set at such a value to “prevent the occurrence of a
     parasitic capacitance in the thin film transistors.” Id. (citing Ex. 1001, 2:53–
     56).
            Patent Owner argues that Petitioner’s discussion and declaration in
     support of its obviousness challenge are conclusory, and should be rejected
     for the same reasons as discussed above for Petitioner’s anticipation
     challenge. Prelim. Resp. 8–10.
            Based on the current record, we are persuaded that Petitioner’s
     analysis of Utsugi’s teachings, as supported by Dr. Fontecchio’s testimony,
     is sufficient to establish a reasonable likelihood that claim 1 would have
     been obvious over Utsugi. We have also reviewed the evidence and

                                           24
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 26 of 28 PageID #: 3686
     IPR2020-00140
     Patent 6,072,450

     arguments presented by Petitioner with regard to claim 15 and the dependent
     claims and are persuaded, based on the current record, that Petitioner has
     demonstrated a reasonable likelihood of prevailing on these obviousness
     challenges. Patent Owner does not present any arguments as to these claims
     at this stage of the proceeding. See Prelim. Resp.

           G.     Alleged Obviousness Based on Utsugi and Manabe
           Petitioner argues claim 3 would have been obvious over the combined
     teachings of Utsugi and Manabe. Pet. 62–67. Claim 3 depends from claim 1
     and additionally recites “wherein said at least one first electrode has a rough
     surface which is in contact with said organic electroluminescent layer.” Ex.
     1001, 18:7–9.
           We have reviewed the information provided by Petitioner, including
     the relevant portions of the supporting Fontecchio Declaration, and are
     persuaded, based on the current record, that Petitioner has established a
     reasonable likelihood of prevailing on this obviousness challenge. Patent
     Owner does not present any argument with respect to claim 3.
           H. Alleged Obviousness Based on Utsugi and Eida
           Petitioner argues claims 9, 11–13, 17, and 18 would have been
     obvious over the combined teachings of Utsugi and Eida. Pet. 67–82.
     Claims 9, 11–13, 17, and 18 depend from claim 1 and recite additional
     limitations of “wavelength conversion layers” for absorbing light emitted
     from the organic electroluminescent layer and “filters” for selectively
     permitting light rays in a wavelength range to pass. Ex. 1001, 18:53–58, 62–
     67, 19:1–13, 20:23–35. Patent Owner does not offer any argument as to
     these claims at this stage of the proceeding.


                                           25
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 27 of 28 PageID #: 3687
     IPR2020-00140
     Patent 6,072,450

            We have reviewed the information provided by Petitioner, including
     the relevant portions of the supporting Fontecchio Declaration, and are
     persuaded, based on the current record, that Petitioner has established a
     reasonable likelihood of prevailing on this obviousness challenge.

     III.   CONCLUSION
            Based on the arguments in the Petition and the evidence of record, we
     determine that Petitioner has established a reasonable likelihood of
     prevailing in showing that claims 1–9, 11–13, and 15–18 of the ’450 patent
     are unpatentable.
            Our factual findings, conclusions of law, and determinations at this
     stage of the proceeding are preliminary, and based on the evidentiary record
     developed thus far. This is not a final decision as to the patentability of
     claims for which inter partes review is instituted. Our final decision will be
     based on the record as fully developed during trial.

     IV.    ORDER
            In consideration of the foregoing, it is hereby:
            ORDERED that an inter partes review of all challenged claims of
     the ’450 patent is instituted with respect to all grounds set forth in the
     Petition; and
            FURTHER ORDERED that pursuant to 35 U.S.C. § 314(a), inter
     partes review of the ’450 patent is hereby instituted commencing on the
     entry date of this Decision, and pursuant to 35 U.S.C. § 314(c) and
     37 C.F.R. § 42.4, notice is hereby given of the institution of a trial.




                                            26
Case 2:19-cv-00152-JRG Document 118-2 Filed 06/25/20 Page 28 of 28 PageID #: 3688
     IPR2020-00140
     Patent 6,072,450

     PETITIONER:

     David Garr
     Grant Johnson
     Peter Chen
     COVINGTON & BURLING LLP
     dgarr@cov.com
     gjohnson@cov.com
     pchen@cov.com


     PATENT OWNER:

     Neil Rubin
     Kent Shum
     Reza Mirzaie
     RUSS AUGUST & KABAT
     nrubin@raklaw.com
     kshum@raklaw.com
     rmirzaie@raklaw.com




                                       27
